Citation Nr: 0029438	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  98-10 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chronic otitis media with defective hearing.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
coloboma of the right eye with loss of vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from two decisions by the RO, both 
entered in June 1997.

The record indicates that the veteran suffers from occasional 
vertigo.  VA regulations indicate that labyrinthitis can 
sometimes be a manifestation of chronic otitis media, see 
Note at 38 C.F.R. § 4.87, Diagnostic Code 6200 (1999), and 
medical references indicate that vertigo can sometimes be 
attributed to diseases of the inner ear.  See, e.g., 
Dorland's Illustrated Medical Dictionary 1820 (28th ed. 
1994).  The matter of whether the veteran has vertigo 
attributable to service-connected otitis media has not yet 
been addressed by the RO, and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran suffers from recurrent infections of the 
right ear as often as every four to six weeks, characterized 
by draining.  He has hearing acuity levels corresponding to 
numeric designations of no worse than I in his left ear, and 
no worse than IV in his right ear.

2.  By a decision entered in March 1959, the RO denied a 
claim of service connection for a coloboma of the right eye 
with loss of vision.  The veteran was notified of the RO's 
determination, and of his appellate rights, but he did not 
initiate an appeal within one year.  The evidence received 
since the time of the March 1959 decision, by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating 
for chronic otitis media with defective hearing have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7 (1999); Schedule for Rating Disabilities; Diseases of the 
Ear and Other Sense Organs, 64 Fed. Reg. 25,202 (1999) 
(codified at 38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (1999)); 
38 C.F.R. §§ 4.85 (Diagnostic Code 6100), 4.87 (Diagnostic 
Code 6200) (1998); VAOPGCPREC 3-2000 (April 10, 2000).

2.  New and material evidence has not been received to reopen 
the claim of service connection for a coloboma of the right 
eye with loss of vision.  38 U.S.C.A. §§ 1110, 5108, 7104, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 3.303, 
20.1103 (1999); 38 C.F.R. § 19.2 (1959).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Otitis Media with Defective Hearing

The veteran contends that the zero percent (noncompensable) 
rating currently assigned for chronic otitis media with 
defective hearing does not adequately reflect the severity of 
his disability.  He maintains that his right ear drains as 
often as every four to six weeks, and says that his hearing 
has worsened over the years.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Chronic otitis media and defective hearing are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 4.85 et 
seq.  Amendments to those criteria became effective on June 
10, 1999, during the pendency of the veteran's appeal.  See 
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202 (1999) (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) noted that when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now 
governs."  Id. at 311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In the present case, the revised law pertaining to the 
evaluation of chronic otitis media and defective hearing does 
not allow for retroactive application prior to June 10, 1999.  
When the new regulations were promulgated, the Secretary 
specifically indicated that June 10, 1999, was to be the 
effective date for the revisions.  See discussion, supra.  
Consequently, because it is clear from the amended 
regulations that they are not be accorded retroactive effect, 
the law prevents the application, prior to June 10, 1999, of 
the liberalizing law rule stated in Karnas.

Nevertheless, in order to give full consideration to the 
veteran's claim, the Board must review the claim under both 
the law in effect at the time that he filed his claim for an 
increased rating (the old criteria), and the law in effect 
currently (the new criteria).  This is true because, if the 
Board were to find that the appellant was entitled to a 
compensable rating under the old criteria, an effective date 
earlier than June 10, 1999, could be established for the 
award.  If, however, the Board were to find that the 
appellant was not entitled to a compensable rating under the 
old criteria, but that he was under the new criteria, the 
effective date of any award could be no earlier than the 
effective date of the new revisions.  See 38 U.S.C.A. 
§ 5110(g) (West 1991) ("where compensation . . . is . . . 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase . . . shall not be 
earlier than the effective date of the Act or administrative 
issue.").  See also VAOPGCPREC 3-2000 (April 10, 2000).

In the present case, the RO has not yet considered the 
veteran's claim in light of the aforementioned amendments.  
Consequently, the Board must consider whether he would be 
prejudiced if the Board were to proceed with consideration of 
his claim, without having the RO consider the new regulations 
in the first instance.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

In this regard, the Board notes that the new criteria for 
rating otitis media are more favorable than the old.  The old 
criteria allowed for a 10 percent rating only during the 
continuance of the suppurative process.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (1998).  The new criteria, on 
the other hand, allow for a 10 percent rating, not only 
during suppuration, but also under circumstances where the 
disability is manifested by aural polyps.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (1999).

Nevertheless, the Board finds that the veteran will not be 
prejudiced by the Board's rating of his otitis media, without 
referral to the RO for initial consideration of the new 
criteria.  This is so because there is nothing in the record 
to show that the veteran's otitis media is manifested by 
aural polyps, and because the Board, by this decision, is 
awarding the veteran the maximum available schedular rating 
for otitis media under the old criteria.  See discussion, 
infra.

With regard to the criteria for rating defective hearing, the 
Board notes that both the old and new criteria contemplate 
that defective hearing will be rated on the basis of 
controlled speech discrimination tests, together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85.  
The results of these tests are charted on Table VI, VIa (if 
applicable), and Table VII, as set out in the rating 
schedule.  In order to establish entitlement to a compensable 
evaluation, it must be shown that the claimant has certain 
combinations of speech discrimination scores and average 
puretone decibel loss.

The Board has compared the old versions of Table VI and Table 
VII with the new versions of these tables, and finds that 
they have not been substantively changed.  The Board also 
finds that the revisions to the language in 38 C.F.R. § 4.85 
do not effect a change in the fundamental method by which 
Tables VI and VII are interpreted.

As to the version of 38 C.F.R. § 4.86 in effect prior to June 
1999, the Board notes that that section indicated only that 
the evaluations derived from the rating schedule were 
intended to make proper allowance for improvement by hearing 
aids, and that examination to determine such improvement was 
therefore unnecessary.  Currently, that section addresses 
exceptional patterns of hearing loss, which, while shown to 
be present in the veteran's case, have no actual effect on 
the outcome of this particular appeal.  See discussion, 
infra.

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, in 
this case, the Board finds that the new regulations have not 
changed the applicable criteria in a way which could alter 
the outcome of the veteran's claim.  Therefore, the veteran 
will not be prejudiced by the Board proceeding to the merits 
of the claim.  Indeed, a remand of this issue would only 
result in needless delay and impose further burdens on the 
RO, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See, e.g., Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Turning to the matter of the rating to be assigned for the 
veteran's otitis media, the Board notes that, under the old 
criteria, a maximum schedular rating of 10 percent was 
warranted during the continuance of the suppurative process.  
38 C.F.R. § 4.87, Diagnostic Code 6200 (1998).  That 10 
percent rating could then be combined with ratings for 
associated loss of hearing.  Id.

With respect to defective hearing, the Board notes that the 
rating to be assigned for that disability is determined by a 
mechanical application of the rating schedule, which is 
grounded on numeric designations assigned to audiometric 
examination results.  See Acevedo-Escobar v. West, 12 Vet. 
App. 9, 10 (1999); Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Evaluations of hearing impairments range from 
zero to 100 percent based on organic impairment of hearing 
acuity.  As referenced above, auditory acuity is gauged by 
examining the results of controlled speech discrimination 
tests, together with the results of puretone audiometric 
tests in the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (hertz).  To evaluate the degree of disability, 
the rating schedule establishes 11 auditory acuity levels 
ranging from level I, for essentially normal acuity, through 
level XI, for profound deafness.  38 C.F.R. § 4.85 et seq.

Following a review of the record in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the evidence supports the assignment of an increased 
rating, to 10 percent, under the old criteria, for chronic 
otitis media.  

Although the veteran's otitis media is not shown to be 
manifested by constant suppuration, the record shows that he 
suffers from recurrent infections of the right ear as often 
as every four to six weeks, characterized by draining.  Given 
the frequent and recurring nature of his difficulties, the 
Board is persuaded that his disability picture more nearly 
approximates the criteria required for a 10 percent rating.  
A rating in excess of 10 percent is not warranted, however, 
because 10 percent is the maximum rating allowed under the 
schedule.

As for the veteran's defective hearing, the record shows that 
he was originally awarded service connection for that 
disability by way of a decision entered in March 1959.  A 
zero percent (noncompensable) rating was established at that 
time, and has been in effect ever since.

The more recent evidence of record shows that the veteran 
underwent a VA audiometric examination in April 1997, shortly 
after filing his claim for an increased rating.  At that 
time, audiometric testing revealed puretone thresholds of 55, 
55, 60, and 75 decibels in his right ear, and 30, 30, 45, and 
55 decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
hertz, respectively.  (The average of these thresholds is 61 
for the right ear and 40 for the left ear.)  Additionally, he 
had speech discrimination scores of 76 percent in the right 
ear, and 96 percent in the left.  Under 38 C.F.R. § 4.85, 
Table VI, these results correspond to level IV acuity for the 
right ear, and level I acuity for the left ear.  (Although 
the veteran had puretone thresholds of 55 decibels or more in 
the right ear at each of the four specified frequencies, and 
the new provisions, codified at 38 C.F.R. § 4.86, therefore 
apply, the average threshold of 61 decibels corresponds to 
level IV acuity under Table VIa.)  These auditory acuity 
levels in turn warrant no more than a zero percent 
(noncompensable) rating under 38 C.F.R. § 4.85, Table VII.

The veteran was also examined by VA in February 1998.  
Audiometric testing at that time revealed puretone thresholds 
of 30, 55, 70, and 80 decibels in his right ear, and 25, 30, 
40, and 50 decibels in his left ear at 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively.  (The average of these 
thresholds is 59 for the right ear and 36 for the left ear.)  
Additionally, he had speech discrimination scores of 84 
percent in the right ear, and 96 percent in the left ear.  
Under 38 C.F.R. § 4.85, Tables VI and VIa, these results 
correspond to hearing acuity levels of III in the right ear, 
and I in the left.  These auditory acuity levels also warrant 
no more than a zero percent (noncompensable) rating under 
38 C.F.R. § 4.85, Table VII.

In light of the foregoing, the Board finds that the evidence 
shows that the criteria for a compensable rating for 
defective hearing have not been met.  Accordingly, the 
veteran's rating for otitis media cannot be further increased 
on that basis.  As noted above, however, he is entitled to an 
increased rating, to 10 percent, for frequent and recurrent 
suppuration.  To that extent, the claim for increase is 
granted.

II.  Coloboma of the Right Eye

The veteran contends that service connection should be 
granted for a coloboma of the right eye with loss of vision.  
He maintains that the condition was aggravated while serving 
in the military.  In support of his claim, he points out that 
he was removed from combat during service due to visual 
difficulties.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 
C.F.R. § 3.303(a) (1999).

The record shows that the RO, by a decision entered in March 
1959, denied service connection for a coloboma of the right 
eye with loss of vision.  The veteran was notified of the 
RO's determination, and of his appellate rights, but he did 
not initiate an appeal within one year.  See 38 C.F.R. § 19.2 
(1959).  As a result, that decision became final.  38 C.F.R. 
§ 20.1103 (1999).  The current claim of service connection 
may be considered on the merits only if "new and material 
evidence" has been received since the time of the RO's 1959 
decision.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (1999); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the RO has not yet considered the 
veteran's claim in light of the Hodge decision.  
Consequently, the Board must consider whether the veteran 
would be prejudiced if the Board were to proceed with 
consideration of his claim, without having the RO consider 
Hodge in the first instance.  Cf. Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Under the specific circumstances here presented, the Board 
finds that the veteran will not be prejudiced by the Board's 
proceeding with consideration of his claim, without referral 
to the RO.  This is true because the record shows that the RO 
has already supplied the veteran with the text of 38 C.F.R. 
§ 3.156, set forth in a July 1997 statement of the case, and 
given him an opportunity to litigate his application to 
reopen in light of those provisions.  This is also true 
because the Board, in adjudicating the present appeal, will 
be applying a more lenient standard than that applied by the 
RO in the proceedings below.

Turning to the matter of the application of § 3.156(a) to the 
facts of the present case, the Board finds that none of the 
evidence received since the time of the RO's March 1959 
decision is "material."  When the veteran's claim was 
previously denied, the record showed that he was found to 
have a coloboma of the right eye at the time of his service 
entrance examination in October 1942.  The record further 
showed that his right eye visual acuity was noted to 20/40 at 
the time of enlistment, that it was noted to be 20/70 at one 
point during service, in December 1944, and that it was again 
noted to be 20/40 at the time of his service discharge.  In 
short, the evidence did not establish any permanent or 
chronic increase in the severity of his disability during 
service.  See, e.g., Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991) ("temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened").  The 
additional evidence received since the time of the 1959 
decision does not provide any significant support for the 
proposition that the veteran's disability underwent a 
permanent or chronic increase in severity during service.  
Thus, it cannot be said that the evidence received since the 
time of the prior decision, by itself or in connection with 
the evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
his claim.  The application to reopen must therefore be 
denied.


ORDER

A 10 percent rating for chronic otitis media with defective 
hearing is granted under the old criteria, subject to the law 
and regulations governing the award of monetary benefits.

The application to reopen a claim of service connection for a 
coloboma of the right eye with loss of vision is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 12 -


- 1 -


